Motion to dismiss defendants’ appeal from the March 4, 1988 order of the Appellate Division bringing up for review the prior nonfinal April 12, 1985 order of the Appellate Division denied. On the court’s own motion, plaintiffs appeal from the March 4, 1988 order of the Appellate Division dismissed, without costs, upon the ground that it does not lie as of right absent a two-Justice dissent at the Appellate Division in favor of plaintiff or the direct involvement of a substantial constitutional question (CPLR 5601 [a], [d]).
Judges Kaye and Hancock, Jr., taking no part.